TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00541-CR
                                     NO. 03-12-00556-CR
                                     NO. 03-12-00557-CR



                                Jeffrey Layne Edds, Appellant

                                                v.

                                 The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
      NOS. 69671, 69672 & 65542, HONORABLE JOE CARROLL, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Jeffrey Layne Edds has informed this Court that he no longer wishes to pursue these

appeals and has filed a motion to dismiss them. His motion to dismiss these appeals is granted and

the appeals are dismissed. See Tex. R. App. P. 42.2(a).



                                             __________________________________________

                                             Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: January 25, 2013

Do Not Publish